NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                           DENG ATEM, Petitioner,

                                        v.

     THE INDUSTRIAL COMMISSION OF ARIZONA, Respondent,

     HOLSUM BAKERY OF TOLLESON, LLC., Respondent Employer,

    ACE AMERICAN INSURANCE COMPANY, Respondent Carrier.

                             No. 1 CA-IC 18-0037
                               FILED 1-15-2019


                  Special Action – Industrial Commission
                       ICA Claim No. 20160-550113
                    Carrier Claim No. WC20161048064
                 Paula R. Eaton, Administrative Law Judge

                            AWARD AFFIRMED


                                   COUNSEL

Deng Atem, Glendale
Petitioner

Industrial Commission of Arizona, Phoenix
By Gaetano J. Testini
Counsel for Respondent
Jardine, Baker, Hickman & Houston, P.L.L.C., Phoenix
By Stephen M. Venezia
Counsel for Respondent Employer and Respondent Carrier



                      MEMORANDUM DECISION

Judge Lawrence F. Winthrop delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Jon W. Thompson joined.


W I N T H R O P, Judge:

¶1            This is a special action review of an Industrial Commission of
Arizona (“ICA”) award and decision upon review. Petitioner Deng Atem
(“Atem”) contends, in pro per, the administrative law judge (“ALJ”) erred
in finding he was able to return to work and closing his workers’
compensation claim. He asserts that the pain in his lower back continues
to prevent him from working in any capacity. Finding no error in the ALJ’s
decision, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2            Holsum Bakery of Tolleson, LLC., (“Holsum Bakery”) hired
Atem as a shipment loader in August 2013. On January 31, 2016, Atem
injured his lower back when two sixty-pound bread baskets fell from above
Atem and struck him in the lower back, causing him to fall to the floor.

¶3           Although injured, Atem continued to work in a limited
capacity until April 28, 2016. He eventually filed a claim with Holsum
Bakery’s insurance carrier, Ace American Insurance Company (“Ace”).
Ace accepted the claim for medical benefits only, with no time lost from
work, and closed the claim without a determination of permanent
impairment or disability. Atem timely filed a request with the ICA for a
hearing on the claim.

¶4             The hearing occurred on July 26, 2016, but neither Holsum
Bakery nor Ace appeared. After the hearing, an ALJ determined Atem was
entitled to medical, surgical, and hospital benefits from the date of his
injury until his condition became stationary. In addition, the ALJ awarded
Atem temporary partial disability benefits as of April 28, 2016, until his
work status changed.



                                     2
                   ATEM v. HOLSUM BAKERY/ACE
                        Decision of the Court

¶5            Ace later issued Notices of Claim Status indicating: (1) Atem
had returned to work in a light duty capacity as of March 6, 2017, and (2)
Atem’s medical condition relating to the industrial injury was stationary,
that he had sustained a permanent impairment, and that the claim was
being closed on an unscheduled basis pursuant to Arizona Revised Statutes
(“A.R.S.”) section 23-1044(C).1 Atem protested these notices and requested
a hearing. The issues were consolidated, and formal hearings were held on
September 8, and December 19-20, 2017.

¶6              The hearings focused on: (1) the date Atem was capable of
returning to light duty work status, thus affecting the amount of temporary
disability benefits previously awarded, and (2) whether Atem’s medical
condition was stationary as the employer and the carrier contended, or
whether he still needed active medical treatment, as Atem contended. As
it relates to these issues, the ALJ heard testimony from Atem and Atem’s
treating orthopedic surgeon, Dr. Issada Thongtrangan. In addition, the ALJ
heard testimony from orthopedic specialist Dr. John Beghin, who reviewed
Atem’s medical records and examined Atem at the request of Ace and
Holsum Bakery. Dr. Beghin authored a report concluding that Atem had
reached maximum medical improvement for his injury and had sustained
a seven percent (“7%”) permanent impairment as a result of the industrial
episode. Dr. Beghin also recommended some limited supportive care. Ace
relied on Dr. Beghin’s report in issuing the contested Notices of Claim
Status.

¶7           Atem testified that his low back pain persisted despite
conservative medical care, including multiple steroid injections and
physical therapy. He eventually had surgery to remove what Dr.
Thongtrangan identified as a small “disc protrusion” on September 1, 2016.
Atem did briefly return to work in November, but because of persistent
radiating pain in his legs, he returned to Dr. Thongtrangan, who placed




1       Unlike “scheduled” injuries, a worker who has sustained a
permanent impairment as a result of an unscheduled industrial injury must
show that such impairment has caused a loss of earning capacity in order
to be awarded permanent disability benefits. Compare A.R.S. § 23-1044(B),
with -1044(C). A labor market survey conducted in April 2017 determined
Atem could work at no loss of earnings as a non-confrontational security
officer. On that basis, Ace closed Atem’s claim effective June 4, 2017.




                                    3
                    ATEM v. HOLSUM BAKERY/ACE
                         Decision of the Court

Atem on “no work” status. According to Atem, his low back and radiating
pain were still present and he was unable to work.

¶8             At a subsequent hearing, Dr. Thongtrangan described his
evaluation and treatment of Atem, and opined that he properly placed
Atem on “no work status” from December 6, 2016 to June 30, 2017, and
Atem’s condition did not become stationary until June 30, 2017. Dr. Beghin
testified in support of his previously-issued report, opining that Atem’s
subjective complaints of pain were not consistent with the objective
physical examination findings or radiographic studies. Those studies,
including a follow-up MRI evaluation, did not reveal any significant disc
protrusion or nerve root compression, and the facet joints were within
normal limits throughout the lumbar spine region. Dr. Beghin further
opined that Atem was capable of returning to light duty work status as of
December 13, 2016, that his medical condition was stationary as of June 4,
2017, and that, as a result of the industrial injury, Atem had sustained a 7%
permanent impairment. Finally, Dr. Beghin recommended “supportive
care limited to one year in the form of two physician visits; an imaging
study; anti-inflammatory medications; and three lumbar epidural steroid
injections.”

¶9            The ALJ issued a decision on January 31, 2018. She found Dr.
Beghin’s testimony more credible, that Atem was capable of returning to
work as of March 6, 2017, and he was not entitled to temporary
compensation benefits after that date. In addition, the ALJ found Atem’s
medical condition to be stationary as of June 4, 2017, and adopted Dr.
Beghin’s recommendation for limited supportive care. Inexplicably, the
ALJ also found the applicant had not sustained any permanent impairment.
Atem timely requested a review of the award. On April 24, 2018, the ALJ
issued a decision upon review modifying the original award to reflect Dr.
Beghin’s testimony that, as a result of the industrial injury, Atem had
sustained a 7% permanent impairment of the whole person. In all other
respects, the ALJ affirmed the original award. Atem timely petitioned this
court to review the ALJ’s decision and decision upon review.2



2      After this special action commenced, Atem attempted to submit a
supplemental record that included letters and medical documents obtained
after the final ICA hearing held on December 20, 2017. We declined to
accept the additional information, explaining that “this court will not
consider documents on appeal which are not part of the certified record.”




                                     4
                    ATEM v. HOLSUM BAKERY/ACE
                         Decision of the Court

            JURISDICTION AND STANDARD OF REVIEW

¶10            We have jurisdiction in this matter pursuant to A.R.S. §§ 12-
120.21(A)(2) and 23-951(A), and Arizona Rule of Procedure for Special
Actions 10. When reviewing findings and awards of the ICA, we consider
the evidence in the light most favorable to upholding the award. Lovitch v.
Indus. Comm’n, 202 Ariz. 102, 105, ¶ 16 (App. 2002) (citation omitted). The
petitioner bears the burden of demonstrating error, and we will affirm the
ALJ’s award if “any reasonable interpretation of the evidence” supports it.
Hartford v. Indus. Comm’n, 178 Ariz. 106, 110 (App. 1994) (citations omitted).
Further, when there is a conflict in expert medical testimony, it is the duty
of the ALJ to resolve all conflicts in evidence and draw all warranted
inferences, and we defer to the ALJ’s decision in that regard. See Malinski
v. Indus. Comm’n, 103 Ariz. 213, 217 (1968) (citation omitted).

                                ANALYSIS

¶11            In his non-compliant opening brief, Atem asserts he continues
to live with lower back pain and is unable to work. When a claimant
attempts to establish an industrial injury that is not clearly apparent to a
layman, expert medical testimony is required. W. Bonded Prods. v. Indus.
Comm’n, 132 Ariz. 526, 527 (App. 1982). As noted above, when faced with
conflicting expert medical testimony, it is the ALJ’s duty to resolve all
conflicts in the evidence and draw all warranted inferences. See Holding v.
Indus. Comm’n, 139 Ariz. 548, 551 (App. 1984) (“The administrative law
judge is the sole judge of witness credibility.”) (citation omitted). The ALJ
may consider the qualifications and backgrounds of the expert witness and
their experience in diagnosing the type of injury incurred, as well as the
diagnostic methods used. Carousel Snack Bar v. Indus. Comm’n, 156 Ariz. 43,
46 (1988).

¶12           In this case, the ALJ found Dr. Beghin’s testimony was more
credible and adopted his view of Atem’s condition. Specifically, Dr. Beghin
opined:

       [Atem] never really did suffer from a disc herniation. . . . He
       . . . complain[ed] of headaches, neck pain, shoulder pain, back
       pain, bilateral leg pain; and he basically had nothing of
       significance on the MRI scan. So he has the surgery and Dr.
       Thongtrangan’s notes indicate that it was just a small
       subligamentous protrusion—which tells me, again, it was
       probably nothing—that is why he didn’t get better. . . . So
       then I examined him. As I said, everything was normal from



                                      5
                   ATEM v. HOLSUM BAKERY/ACE
                        Decision of the Court

      a neurological perspective. . . . When I tapped his tendon
      down by his ankle, he said he had pain radiating all the way
      up to his back, which makes no sense.

¶13           Here, the ALJ had full opportunity to evaluate the credibility
of both expert witnesses and resolved the conflicting evidence in favor of
Dr. Beghin’s opinions. The ALJ’s decision as modified and the decision on
review are supported by substantial medical evidence and, as such, must
be affirmed.

                              CONCLUSION

¶14          For the foregoing reasons, we affirm the award.




                       AMY M. WOOD • Clerk of the Court
                        FILED: AA




                                        6